RyuAND, J.,
delivered the opinion of the court.
Frcftn looking over the record in this cause, I find no bill of excfep*238tions, saving any thing for our revision. The above statement which is prefixed to this opinion, contains nearly every thing, as amply as the-record does.
We will not interfere in a case of this kind. It is the duty of the party making complaint, of the improper finding of the court below, to preserve the evidence; to be able to show to this court the matters of which he complains, either of law or fact, in cases of this nature.
In this case, upon the final hearing, a decree is made without objecting to any evidence, or without saving the evidence on which the decree was based, and without a motion for a rehearing or new trial.
The case, indeed, presents nothing on the record, entitling the party to any consideration of this court.
With the concurrence, therefore, of the other judges,, the decree-of the court below is affirmed.